DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a radio plate having a first side and a second side; a plurality of radio port connectors arranged on the first side of the radio plate, wherein each radio port connector of the plurality of radio port connectors configured to be connected with a different radio port of a cellular radio system; and a plurality of cable ports arranged on the second side of the radio plate, wherein: each cable port of the plurality of cable ports is connected with a corresponding radio port connector of the plurality of radio port connectors; and each cable port of the plurality of cable ports is keyed differently such that only a particular keyed cable assembly of a plurality of keyed cable assemblies can be mated with the cable port.

Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination an antenna plate having a first side and a second side; a plurality of antenna port connectors arranged on the first side of the antenna plate, wherein each antenna port connector of the plurality of antenna port connectors is configured to be connected with a different radio port of a cellular antenna system; a plurality of cable ports arranged on the second side of the antenna plate, wherein: each cable port of the plurality of cable ports is connected with a corresponding antenna port connector of the plurality of antenna port connectors; and each cable port of the plurality of cable ports is keyed differently such that only a particular keyed cable assembly of a plurality of keyed cable assemblies can be mated with the cable port.

Regarding claim 15, the prior art of record fails to teach or suggest alone, or in combination a radio plate having a first side and a second side; a plurality of radio port connectors arranged on the first side of the radio plate, wherein each radio port connector of the plurality of radio port connectors configured to be connected with a different radio port of a cellular radio system; and a first plurality of cable ports arranged on the second side of the radio plate, wherein: each cable port of the first plurality of cable ports is connected with a corresponding radio port connector of the plurality of radio port connectors; and each cable port of the first plurality of cable ports is keyed differently such that only a corresponding keyed cable assembly of a plurality of keyed cable assemblies can be mated with the cable port; and a cellular antenna plate assembly, comprising: an antenna plate having a first side and a second side; a plurality of antenna port connectors arranged on the first side of the radio plate, wherein each antenna port connector of the plurality of antenna port connectors is configured to be connected with a corresponding port of an antenna system; a second plurality of cable ports arranged on the second side of the antenna plate, wherein: each cable port of the second plurality of cable ports is connected with a corresponding antenna port connector of the plurality of antenna port connectors; and each cable port of the second plurality of cable ports is keyed differently such that only the corresponding keyed cable assembly of the plurality of keyed cable assemblies can be mated with the cable port.

	Ai (US 2020/0220251) discloses an end plate assembly (fig. 1 number 102, P:0070 and fig. 2 number 1) for a base station antenna (P:0070), an end plate having a first side and a second side (fig. 5a and fig. 5b); a plurality of electrical connectors (fig. 3 number 6 and P:0080) arranged on the first side of the end plate (fig. 3). 

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648